Casey, J.,
concurs in part and dissents in part in the following memorandum. Casey, J. (concurring in part and dissenting in part). Since I can perceive no basis for imposing liability on defendant attorney Joseph Amisano, I believe the causes of action alleged against him, both for fraud and negligence, should be dismissed. Both these claims stem from the legal representation that Amisano furnished to plaintiffs Rajchandra Corporation, Magan R. Patel and Sharda Patel (hereafter plaintiffs) in regard to their purchase of Tom Sawyer Motor Inns, Inc. The gist of the fraud claim is Amisano’s alleged representation that he was a long-time or lifetime resident of Chemung County and, therefore, familiar with the subject property and fully competent to represent plaintiffs in regard to the purchase thereof. Plaintiffs allege that these representations were false in fact because Amisano had resided in Syracuse from 1975 to 1979 and that if he had resided in Chemung County, as he represented, he would have known from newspaper articles and local conversation of the May 15,1972 judgment imposing a continuing servitude or permanent encumbrance on the motel which subjected it to the noxious odors emanating from the county’s adjoining sewage plant, and requiring the county’s payment of the sum of $376,336.61 to defendants, the then owners of the property. Plaintiffs also contend that Amisano would have known that this judgment bound the successors and grantees of the motel property as well.
The gist of the negligence claim is Amisano’s alleged failure “to advise the plaintiffs of any detrimental aspect pertaining to Tom Sawyer Motor Inn or the proposed transaction”. In regard to the negligence claim, it is significant and undisputed that Amisano is not charged with negligence or malpractice in the preparation and review of the contracts, deeds and other documents necessary for the closing or for giving bad advice, but only in failing to ascertain and to report to his clients the existence of a servitude, which did not have to be recorded (Real Property Law, §§ 290, 291) and did not appear in the chain of title to the property, and for that reason was not revealed in the abstract *804extension search conducted by the title company. Amisano was not consulted until December 20, 1979, and at that time plaintiffs had already made a $10,000 earnest money deposit on the property. The closing took place on December 28, 1979, only a week after Amisano had been retained as counsel. Plaintiffs nowhere claim that Amisano actually knew about the servitude and concealed that fact from them.
Their cause of action in negligence distills to Amisano’s failure to read the local newspapers and to keep abreast of local gossip, and that if he had done so he would have known about the servitude. In my view, these are nebulous predicates on which to base a claim of negligence. An attorney should be held responsible for actual knowledge (this attorney is not so charged) or charged with such constructive knowledge that is or should have been revealed by the competent performance of his professional duties and responsibilities to his clients. It is the height of speculation to conclude that had this attorney been a lifelong resident of Chemung County, as he represented, he would definitely have known or been chargeable with the knowledge of the servitude, either from reading the newspaper articles or from the speech of the people in the community.
Special Term sustained the negligence cause of action against Amisano on the limited ground that he “was notified by the plaintiffs of the $376,000 settlement with the county several days after the closing”. Plaintiffs obtained this information from a newspaper article that appeared in the January 3, 1980 edition of the local paper about the sale of the motel to plaintiffs. The article contained a reference to the prior litigation regarding the sewage plant. Assuming this information was passed on to Amisano on or shortly after this date, it still forms no basis for a claim of negligence. At that time, the closing had been concluded and the title to the property transferred. What Amisano was supposed to do with this knowledge, received by him some six days after the closing had been held, is not alleged. Nor is it alleged how plaintiffs were damaged or disadvantaged by what Amisano did or failed to do when plaintiffs told him about this newspaper report. In my opinion, the negligence claim is completely insufficient and Special Term erred in sustaining it in any respect.
In regard to the cause of action in fraud, it is my further view that the representations of Amisano’s residency, even if made, were immaterial and that no justifiable reliance could be based thereon. The cause of action in fraud is, therefore, also legally insufficient for its failure to comply with CPLR 3016 (subd [b]), as found by Special Term.
*805Therefore, I would affirm Special Term’s dismissal of the first cause of action, which alleges fraud, and reverse Special Term’s denial of the motion .to dismiss the fifth cause of action, which alleges negligence. Since I believe that both causes of action should be dismissed, I dissent from so much of the holding of the majority that concludes otherwise. In all other respects I agree with the majority.